DETAILED ACTION
This office action is in response to Applicant’s communication of December 11, 2020.  The Information Disclosure Statement with a filing date of March 25, 2019, has been acknowledged.  Applicant's amendments filed on December 11, 2020, have been entered.

Priority:  03/25/2019
Status of Claims:  Claims 1 – 20 are pending.  Claims 1, 14 and 19 have been AMENDED.     
Status of Office Action:  Notice of Allowance 

Response to Amendments To The Claims
Applicant’s arguments with respect to the amendments to the claims have been fully considered.

Claim Rejections - 35 USC § 103
In view of the pending claims which are Currently Amended, Previously Presented or Original, the previous rejection of the subject claims under 35 U.S.C. 103 in the prior Office Action, is hereby withdrawn.  

Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant application is directed towards conducting a transaction with a contactless card in a communication field, monitoring of read/write communications, displaying a prompt identifying 
	an application comprising instructions for execution on a receiving device having a processor and a memory; and
	a state machine in data communication with one or more of the processor of the contactless card and the processor of the receiving device,
	wherein, upon initiation of a transaction involving the contactless card and the receiving device, the state machine is configured to communicate with the application and record one or more of a data communication, data read, and a data write between the contactless card and the application,
	wherein, upon an occurrence of a disruption that interrupts the transaction,
		the state machine is configured to preserve the most recent data communication, data read, or data write between the contactless card and the application, and
		the application is configured to display a prompt identifying the occurrence of the disruption and requesting a return entry of the contactless card into a communication field of the receiving device,
	wherein, upon resolution of the disruption, the state machine is configured to resume the transaction at a resumption step immediately following the most recent data communication, data read, or data write between the contactless card and the application, the resolution associated with the return entry of the contactless card into the communication field of the receiving device, and
	wherein the application is configured to display an indication of a read status of the
contactless card prior to displaying the prompt and after displaying the prompt.”

The closest prior art of record Lopez, (U.S. 2016/0057619) generally identifies a transmitting device with processor and memory inclusive of a contactless card, an application running on the device, device hardware in communication with transmitting and receiving devices, reading and recording communications, communication flow for a transaction between transmitting and receiving devices, resumption of a transaction, and verification regarding transaction completion; Takeuchi, (U.S. 2017/0083728) generally identifies resumption of NFC communications from the step following the most recent data read/write; and Sharifi Mehr (U.S. 9,230,254) generally identifies a credit card transaction at a point of sale (POS), NFC communications, display of a prompt by the POS to retry a failed communication, and successful processing of card transactions.
Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 1, that include:
a contactless card having a processor and a memory;
an application comprising instructions for execution on a receiving device having a processor and a memory; and
a state machine in data communication with one or more of the processor of the contactless card and the processor of the receiving device,
wherein, upon initiation of a transaction involving the contactless card and the receiving device, the state machine is configured to communicate with the application and record one or more of a data communication, data read, and a data write between the contactless card and the application,
wherein, upon an occurrence of a disruption that interrupts the transaction,
	the state machine is configured to preserve the most recent data communication, data read, or data write between the contactless card and the application, and
	the application is configured to display a prompt identifying the occurrence of the disruption and requesting a return entry of the contactless card into a communication field of the receiving device,
wherein, upon resolution of the disruption, the state machine is configured to resume the transaction at a resumption step immediately following the most recent data communication, data read, or data write between the contactless card and the application, the resolution associated with the return entry of the contactless card into the communication field of the receiving device, and
wherein the application is configured to display an indication of a read status of the contactless card prior to displaying the prompt and after displaying the prompt.

Additionally, the presented limitations of independent method Claim 14, and independent system Claim 19, identify similar features as outlined in independent system Claim 1.
For these reasons, independent Claims 1, 14 and 19 are deemed to be allowable over the prior art of record, and claims 2 – 13, 15 – 18 and 20 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        February 18, 2021